Citation Nr: 1821237	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to September 26, 2012, and in excess of 30 percent for ischemic heart disease (IHD) thereafter.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Patrick K. Maroney, Attorney


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1967 to June 1970.

This matter comes to the Board of Veterans Appeals (Board) on appeal from June 2013 and March 2017 and rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In the June 2013 decision, the RO granted service connection for IHD and assigned an initial rating of 30 percent.  The Veteran perfected an appeal of that decision to the Board.  In the March 2017 decision, the RO denied a rating higher than 20 percent for diabetes mellitus.  The Veteran initiated an appeal of that decision in a March 2018 notice of disagreement, but no statement of the case has been furnished to the Veteran. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's record contains additional evidence relevant to the IHD claim that was obtained by VA that has not been considered by the AOJ, including February 2017 VA examinations and VA treatment records.  

There is no automatic waiver for evidence obtained by VA, and the AOJ has not issued a supplemental statement of the case (SSOC) for the Veteran's increased rating claim for his service-connected heart condition.  To date, the Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the additional evidence.

In a March 15, 2017 rating decision, the RO denied a higher rating for diabetes mellitus was continued, and on March 5, 2018, the Veteran filed a timely NOD.  A review of the record shows that the RO has not issued an SOC with regard to this claim.  Accordingly, the issue must be remanded to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the Veteran's claim for TDIU was previously denied by the RO in an April 2017 rating decision.  However, the Veteran submitted a TDIU application in March 2018, again raising the issue of TDIU.  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim on appeal for higher ratings for ischemic heart disease.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the claim for TDIU must be remanded.


Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim of entitlement to a higher initial rating for IHD after consideration of all relevant evidence added to the claims file after the June 2014 statement of the case, to include the February 2017 VA heart conditions examination report and any relevant treatment records.  Readjudicate the claim of entitlement to TDIU, if any benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning those claims to the Board.  

2.  Furnish the Veteran and his representative with a statement of the case regarding the issue of entitlement to an evaluation in excess of 20 percent for diabetes mellitus.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If the Veteran perfects the appeal and the benefit remains denied, return the case to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




